DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Arguments 
112(b) rejections. Applicant’s amendment overcomes the 112(b) rejections to the claims.  
103 rejections. Regarding the amendments to the independent claims, the rejections under the previously applied references are maintained. Most of the prior mapping or rationale was consistent with what the claims were amended to recite. Please see remainder of this official action for details. The examiner further appreciates the amendments to clarify the features of the claims with regard to the prior 112(b) rejections, and provides indication of allowable subject matter of objected claims 3 and 5-7.  Please see remainder of this official action for details. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: calculation unit, selection unit and generation unit in claim 1 and related dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (U.S. Patent Application Pub. No. 2018/0276835 A1) in view of Yamakawa (U.S. Patent No. 5,757,961).

	Regarding claim 1: 
	Amano teaches: an image processing apparatus (claim 1) that processes a captured image including a first region of pixels, a second region of pixels disposed outside the first region of pixels, and a third region of pixels separating the first region of pixels from the second region of pixels (e.g. claims 1 and 12; and Figs. 13-18), the image processing apparatus comprising: 
	a calculation unit (e.g. paras. 233-34, at least one aspect of a processor(s) of the apparatus) configured to obtain, for a pixel of interest in the third region of pixels, which separates the first region of pixels from the second region of pixels in the captured image, a direction vector to the second region of pixels (see e.g. paras. 122-24 and Figs. 16-18, pixel of interest can be a contour pixel, and direction vectors are identified, the contour pixel can separate regions in an image. See also discussion below re: Yamakawa for direction vector for the pixel of interest; 
	a selection unit (e.g. paras. 233-34, at least one aspect of a processor(s) of the apparatus) configured to select one of pixels in the third region of pixels that are adjacent to the pixel of interest, as a selected pixel based on the direction vector of the pixel of interest; and 
	a generation unit (e.g. paras. 233-34, at least one aspect of a processor(s) of the apparatus) configured to generate information indicating a direction from the pixel of interest to the selected pixel as information indicating a contour corresponding to the first region of pixels (see e.g. Fig. 17 and related description). 
	Further re: obtain, for a pixel of interest, a direction vector to the second region of pixels, see Yamakawa, Figs. 2-4 and related description, including function of “outline extracting unit”, which teaches obtaining a direction vector for a pixel of interest to a non-specific region (i.e. away from the pixel of interest).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have combined and modified the applied references to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	Amano further teaches: the image processing apparatus according to claim 1, wherein in a case where one pixel among four pixels adjacent to the pixel of interest in a vertical direction and in a horizontal direction belongs to the second region, the calculation unit is configured to obtain a direction vector from the pixel of interest to the one pixel (see above mapping to claim 1 and obtaining direction vectors of adjacent pixels.  The adjacent pixels could be non-contour and potentially belong to a second region). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have combined and modified the applied references to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	Amano further teaches: the image processing apparatus according to claim 1, wherein the selection unit is configured to select the selected pixel among eight pixels adjacent to the pixel of interest, the selected pixel being included in the third region of pixels (see Fig. 17). 	
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references in view of Amano to have obtained the above. The motivation would be to review adjacent pixels in a grid format in defining contours. 


	Regarding claim 19: see also claim 1. 
	Amano further teaches: an image processing method (claim 12) comprising:
	The method of claim 19 corresponds to the functions performed by the apparatus of claim 1.  Thus, the same rationale for rejection applies. 
	

	Regarding claim 20 see also claim 1. 
	Amano further teaches: a non-transitory computer-readable storage medium storing a computer program for causing a computer to function as (claim 13). 
	The functions of claim 20 corresponds to the functions performed by the apparatus of claim 1.  Thus, the same rationale for rejection applies.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Yamakawa and further in view of Wei (U.S. Patent Application Publication No. 2008/0150949 A1). 

	Regarding claim 8:
	The applied references to claim 1 do not proactively teach claim 8. 
	In analogous art, Wei teaches that it is known to have parallel processing as it relates to difference processing threads that can run in parallel, whereby each thread can provide instruction packets (see e.g. paras. 34-54), whereby sub-screens can be processed independently and in parallel.  
	Modifying the applied references, in view of Wei, such to include: the image processing apparatus according to claim 1, wherein processing by the calculation unit, the selection unit, and the generation unit is performed independently and in parallel for each pixel of interest, thereby applying the teachings of Wei as it applies to sub-screens to pixels of interests in a screen as a sub-screen region, is all of taught, suggested and obvious and predictable over the prior art. See MPEP §2143(A).   
	The prior art included each element recited in claim 8, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



Allowable Subject Matter
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The added references on the PTO-892 are relevant to contour processing. 
*   *   *   *   *
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613